Citation Nr: 9905687	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  97-11 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a heart disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The appellant had active duty for training from August 9 to 
22, 1995, and performed inactive duty training on September 
23 and 24, 1995.  
This appeal to the Board of Veterans' Appeals (Board) arises 
from a December 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wichita, 
Kansas.  

In October 1998, the Board remanded this matter to the RO for 
further development to include a VA examination for the 
purpose of determining the etiology of the appellant's heart 
disability.  The Board notes the RO could not satisfy the 
Remand directives because the appellant could not be 
contacted at the address of record.  In addition, the 
appellant's representative indicated in an Informal Hearing 
Presentation that the appellant's whereabouts were unknown.  


FINDINGS OF FACT

1.  All the evidence necessary for an equitable disposition 
of the appellant's appeal has been obtained by the RO.  

2.  The appellant demonstrated the manifestations of a heart 
complications nine days after entering active duty for 
training in August 1995, and the evidence does not establish 
that a causal relationship exists between the appellant's 
current heart disability and his performance of duty.  


CONCLUSION OF LAW

A heart disability was not incurred in or aggravated by 
active duty for training in August 1995.  38 U.S.C.A. 
§§ 101(24), 106, 1110, (West 1991).  







REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the appellant's claim for service 
connection for a heart disability is well grounded with in 
the meaning of 38 U.S.C.A. § 5107(a).  That is, the Board 
finds that this claim is plausible.  The Board is also 
satisfied, with respect to such claim, that all relevant 
facts have been properly developed, and that no further 
assistance to the appellant is required by statute.  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated while 
performing active duty for training or injury incurred or 
aggravated while performing inactive duty training.  
38 U.S.C.A. §§ 101(24), 106, 1110, 1131.  

There are medical principles so universally recognized as to 
constitute fact (clear and unmistakable proof), and when in 
accordance with these principles existence of a disability 
prior to service is established, no additional or 
confirmatory evidence is necessary.  Consequently with 
notation or discovery during service of such residual 
conditions (scars; fibrosis of the lungs; atrophies following 
disease of the central or peripheral nervous system; healed 
fractures; absent, displaced or resected parts of organs; 
supernumerary parts; congenital malformations or hemorrhoidal 
tags or tabs, etc.) with no evidence of the pertinent 
antecedent active disease or injury during service the 
conclusion must be that they preexisted service. Similarly, 
manifestation of lesions or symptoms of chronic disease from 
date of enlistment, or so close thereto that the disease 
could not have originated in so short a period will establish 
preservice existence thereof. Similarly, manifestation of 
lesions or symptoms of chronic disease from date of 
enlistment, or so close thereto that the disease could not 
have originated in so short a period will establish 
preservice existence thereof. Conditions of an infectious 
nature are to be considered with regard to the circumstances 
of the infection and if manifested in less than the 
respective incubation periods after reporting for duty, they 
will be held to have preexisted service. In the field of 
mental disorders, personality disorders which are 
characterized by developmental defects or pathological trends 
in the personality structure manifested by a lifelong pattern 
of action or behavior, chronic psychoneurosis of long 
duration or other psychiatric symptomatology shown to have 
existed prior to service with the same manifestations during 
service, which were the basis of the service diagnosis, will 
be accepted as showing preservice origin. Congenital or 
developmental defects, refractive error of the eye, 
personality disorders and mental deficiency as such are not 
diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c) (1998).  

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).  As the appellant is not a "veteran" for VA 
purposes, 38 U.S.C.A. § 101(2), (24), neither the presumption 
of soundness nor the presumption of aggravation attaches in 
his case.  38 U.S.C.A. §§ 1111, 1137 (West 1991); Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The report of a May 1990 Army Reserve entrance examination is 
negative for findings of a heart disorder, although it was 
noted that the appellant had been treated for hypertension 
five years previously but had been normal since then.  The 
service medical records show that he was seen on an emergency 
basis at a service hospital on August 17, 1995.  At that 
time, it was noted that the appellant had a two-month 
intermittent history of an irregular heartbeat.  It was 
reported that he was "today" for bronchitis was discovered 
on electrocardiogram (EKG) to be in atrial fibrillation with 
rapid ventricular response.  Examination findings included an 
irregular pulse.  His lungs were clear.  The diagnoses 
included atrial fibrillation and bronchitis.  During his 
hospitalization, the appellant received treatment for his 
respiratory and heart problems.  The records reveal that the 
appellant's lungs were consistently clear.  Chest X-rays to 
rule out cardiomegaly were questionably borderline with a 
flat left cardiac border.  On August 19, 1995, he was 
discharged to light duty.  A Statement of Medical Examination 
and Duty Status dated August 21, 1995, shows that the 
appellant had not been feeling well for a couple of days.  It 
was reported that he experienced a severe coughing spell, 
tightness in the chest, and difficulty breathing.  

On September 24, 1995, while on inactive duty training, the 
appellant complained of feeling light headed and was sent 
home.  Later that evening, the appellant reported to a 
private hospital with complaints of nausea, violent coughing, 
and breathing difficulties.  The appellant apparently 
contacted his unit and indicated that he had been admitted to 
the hospital for bronchitis that was lingering from his 
period of duty at the Joint Readiness Training Center at Fort 
Polk in August.  He was admitted to the hospital for right 
lower lobe pneumonia.  He was diagnosed as having atrial 
fibrillation with a rapid ventricular response.  A couple of 
days later, the appellant was diagnosed with chronic 
cardiomyopathy.  A September 1996 examination showed a 
history of shortness of breath, chest pain, and heart 
trouble.  Severe cardiomyopathy was clinically noted.  

In October 1996, the appellant underwent a VA examination.  
At that time, his complaints included chest pain and 
intermittent weakness and shortness of breath.  The physical 
examination revealed that the appellant was a healthy-looking 
male who was on beta-blockers and angiotensin converting 
enzyme inhibitors.  An examination of the heart was 
unremarkable.  The diagnosis was cardiomyopathy by history.  
The examiner stated that he did not have any means of 
confirming the diagnosis beyond the appellant's previous 
hospital work-up and catheterizations.  He added that he 
believed that the appellant had a cardiomyopathy but that to 
establish such a diagnosis required more sophistication than 
the doctor's facilities allowed.  

A service Medical Evaluation Board (MEB) in January 1997 
found that the appellant had dilated idiopathic 
cardiomyopathy, awaiting heart transplant, that was initially 
manifested in August 1995 while the appellant was on active 
duty for training.  The MEB indicated on a service form that 
that dilated idiopathic cardiomyopathy incurred while the 
appellant was entitled to base pay, that the disease did not 
exit prior to service, and that it was not permanently 
aggravated by service.  The MEB determined that the 
appellant's heart disability rendered him unfit for duty, and 
referred the case to the Physical Evaluation Board (PEB) for 
final disposition.  

In April 1997, the PEB conducted proceedings.  The PEB 
determined that idiopathic dilated cardiomyopathy awaiting 
cardiac transplant of the left ventricular ejection fraction 
was first recorded in August 1995.  The PEB determined that 
while the appellant was on weekend drill he developed 
uncontrolled ventricular response which resulted in 
hospitalization and discovery of the underlying disability.  
PEB concluded that accepted medical principles dictate that 
the appellant's heart disease was not the proximate result of 
duty performance and that it was not aggravated by weekend 
drills or reserve component duties by the troop program unit 
member.  The PEB further stated that the appellant's 
unfitting condition was found to be neither service incurred 
nor permanently aggravated by subsequent military service and 
that although the appellant was in duty status at the time of 
the onset of the disease, there was insufficient evidence of 
a causal relationship (proximate cause) between the disease 
and the appellant's performance of duty.  The appellant 
waived his right to rebut the PEB's determination.  
Subsequently, the appellant was discharged from the United 
States Army Reserves.  

In a statement dated in March 1997, J. V. Buller, D.O., the 
appellant's family physician, indicated that he had been 
treating the appellant since 1987.  Dr. Buller stated that as 
a child, the appellant had routine childhood illnesses and 
upper respiratory infections.  Dr. Buller stated that there 
was no history of cardiovascular disease.  As to current 
examination, the doctor indicated that the appellant had 
normal sinus rhythm and that he was doing significantly well.  
Dr. Buller concluded that the etiology of the sudden cardiac 
myopathy and onset of atrial fibrillation was "certainly a 
curiosity."  

The Board has reviewed and carefully considered the evidence 
of record and finds that the record does not support a claim 
for service connection for a heart disability.  In this case, 
the appellant asserts that he developed heart disease in 
August 1995 while on active duty for training.  The appellant 
was first diagnosed as having artrial fibrillation on August 
17, 1995, nine days after he entered active duty for 
training.  At that time, the appellant related a two-month 
history of an irregular heartbeat.  Subsequently, the 
appellant was diagnosed as having myocardiomyopathy.  Thus, 
the issues are whether the appellant's heart disability was 
caused by service or whether the disability preexisted 
service and, if so, whether it was aggravated thereby.  In 
that connection, the Board points out that neither the 
presumption of soundness nor the presumption of aggravation 
attaches in this case.  38 U.S.C.A. §§ 1111, 1137; Paulson v. 
Brown, 7 Vet. App., supra.  

The record includes three medical documents pertinent to this 
matter: the findings of the MEB and the PEB and Dr. Buller's 
1997 statement.  With regard to the findings of the MEB and 
the PEB, the Board acknowledges that these boards provided 
conflicting determinations regarding the origin of the 
appellant's heart disability.  After reviewing the medical 
evidence including that of the MEB, the PEB determined that 
the onset of the appellant's heart disability was 
demonstrated while the appellant was on duty status, but 
opined that accepted medical principles dictated that the 
appellant's heart disease was not the proximate result of 
duty performance and that it was not aggravated by weekend 
drills or reserve component duties by the troop program unit 
member.  Moreover, the PEB found that the appellant's heart 
disability was neither service incurred nor permanently 
aggravated by subsequent military service and that there was 
insufficient evidence of a causal relationship (proximate 
cause) between the disease and the appellant's performance of 
duty.  Thus, the Board notes that the PEB provided detailed 
reasoning in reaching its determination.  However, the MEB 
merely checked boxes on a service form reflecting that the 
appellant's heart disability occurred while he was in active 
duty for training and that the disability was not aggravated 
by service.  Thus, the Board is of the view the PEB's 
determinations carry more weight in this matter than that of 
the MEB.  Service department findings are binding on VA for 
purposes of establishing entitlement to benefits.  Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992).  With regard to Dr. 
Buller's statement, the Board notes that such a statement may 
tend to refute a finding of preservice existence of a heart 
disability; however, the doctor did not proffer an 
affirmative opinion as to whether the appellant's heart 
disability was etiologically related to service.  The doctor 
concluded that the etiology of sudden cardiac myopathy and 
onset of atrial fibrillation was a "curiosity."  Thus, the 
doctor's statement has no probative value. Notwithstanding 
the foregoing, the Board further attempted to clarify the 
etiology of the appellant's heart disability by remanding 
this matter to the RO in October 1998 for a VA medical 
opinion.  As indicated by the record, the appellant could not 
be located for the purposes of scheduling such an 
examination.  As such, the Board is left to decide this 
matter based on the evidence currently of record.  See 
38 C.F.R. § 3.655 (1998).  Based on the foregoing, the Board 
finds that the preponderance of the evidence is against the 
claim for service connection for a heart disability.  The 
Board has also considered the benefit of the doubt in this 
matter; however, the evidence is not in equipoise.  Thus, 
service connection for a heart disability is not warranted. 
38 U.S.C.A. §§ 101(24), 106, 1110, (West 1991).  

Although the Board is of the opinion that the record does not 
warrant a grant of the claimed benefit, the Board observes 
that the appellant is always free to file an application to 
reopen his claim for service connection for a heart 
disability with the RO.  On the current record, the Board 
concludes that the preponderance of the evidence is against 
the claim for service connection for a heart disability.  

ORDER

Service connection for a heart disability is denied.   



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.




- 9 -


